ICJ_029_NorwegianLoans_FRA_NOR_1955-09-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE OF CERTAIN NORWEGIAN
LOANS

(FRANCE v. NORWAY)

ORDER OF SEPTEMBER 19th, 1955

1955

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS

(FRANCE c. NORVEGE)

ORDONNANCE DU 19 SEPTEMBRE 1955
This Order should be cited as follows :

‘Case of Certain Norwegian Loans,
Order of September roth, 1955: I.C. J. Reports 1955, p. 124.”

La présente ordonnance doit étre citée comme suit :

«Affaire relative à certains emprunts norvégiens,
Ordonnance du 19 septembre 1955: C.I. J. Recueil 1955, p. 124»

 

Sales number 1 38
N° de vente :

 

 

 
124

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1955 7955

Le 19 septembre
Réle général
19 septembre 1955 n° 29

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS

(FRANCE c. NORVEGE)

ORDONNANCE

Le Président de Ia Cour internationale de Justice,
vu les articles 40 et 48 du Statut de la Cour,

vu les articles 32 et 37 du Règlement de la Cour;

Considérant que, par lettre du 6 juillet 1955, l’ambassadeur
de France aux Pays-Bas a transmis au Greffe une requéte du
Gouvernement de la République frangaise portant la méme date
et introduisant devant la Cour une instance contre le Gouverne-
ment du Royaume de Norvége au sujet du paiement de certains
emprunts norvégiens,

Considérant que la requête vise l’article 36, paragraphe 2, du
Statut ainsi que l’acceptation de la juridiction obligatoire de la
Cour par le Royaume de Norvége le 16 novembre 1946 et par la
République française le 1er mars 1946,

Considérant que, par ladite lettre du 6 juillet 1955, l’ambassa-
deur de France aux Pays-Bas a fait connaître que M. André Gros,
jurisconsulte du Ministère des Affaires étrangères, était désigné
comme agent du Gouvernement de la République française,

Considérant que, par lettre du 20 juillet 1955, le Ministère
royal des Affaires étrangères de Norvège a accusé la réception de la
requête et ultérieurement, par lettre du 7 septembre 1955, a fait
connaître que M. Sven Arntzen, avocat à la Cour suprême, et

4
CERTAINS EMPRUNTS NORVÉGIENS (ORDONN. DU 191X 55) 125

M. Lars Jorstad, ministre de Norvège aux Pays-Bas, avaient
été désignés comme agents du Gouvernement du Royaume de
Norvège ;

Considérant que les agents des Parties ont donné des renseigne-
ments sur les questions de procédure, l’agent du Gouvernement
de la République française ayant exprimé le désir d’avoir un délai
de trois mois pour la préparation du mémoire, et l’agent du Gou-
vernement du Royaume de Norvège un délai de quatre mois pour
la préparation du contre-mémoire ;

x

Considérant qu’un accord est intervenu entre les agents a cet
égard ;
Considérant que rien ne s’oppose à tenir compte de cet accord ;

Fixe comme suit la date d’expiration des délais pour le dépôt
desdites pièces :

pour le mémoire du Gouvernement de la République française,
le 20 décembre 1955 ;

pour le contre-mémoire du Gouvernement du Royaume de
Norvège, le 20 avril 1956;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-neuf septembre mil neuf cent
cinquante-cing, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République française et au Gouverne-
ment du Royaume de Norvège.

Le Président,
(Signé) GREEN H. HACKWORTEH.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
